                        U.S. District Court
           Western District of Kentucky (Bowling Green)
 CRIMINAL DOCKET FOR CASE #: 1:21−mj−00014−HBB All Defendants

Case title: USA v. Bauer                                    Date Filed: 01/15/2021
Other court case number: 1:21−mj−00059 USDC, District of
                         Columbia

Assigned to: Magistrate Judge H. Brent
Brennenstuhl

Defendant (1)
Robert L. Bauer

Pending Counts                           Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                        Disposition
None

Highest Offense Level (Terminated)
None

Complaints                               Disposition
Removal from District of Columbia



Plaintiff
USA                                          represented by Madison T. Sewell
                                                            U.S. Attorney Office − Bowling Green
                                                            241 East Main Street, Suite 305
                                                            Bowling Green, KY 42101
                                                            270−243−4938
                                                            Email: madison.sewell@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained

 Date Filed     # Page Docket Text


                                                                                                   1
01/15/2021          Arrest (Rule 5) of Robert L. Bauer (CDF) (Entered: 01/19/2021)
01/15/2021   1      Rule 5 Documents Received from District of Columbia, Case Number
                    1:21−mj−00059, as to Robert L. Bauer (Attachments: # 1 Rule 5 Documents)
                    (CDF) (Entered: 01/19/2021)
01/15/2021   2      Case Assignment: Case Assigned to Magistrate Judge H. Brent Brennenstuhl.
                    (CDF) (Entered: 01/19/2021)
01/15/2021   3   5 Appearance Bond Entered as to Robert L. Bauer in amount of $25,000 unsecured,
                   with Order Setting Conditions of Release. (CDF) (Entered: 01/19/2021)
01/15/2021   4      SEALED DOCUMENT re 1 Rule 5 Documents Received (CDF) (Entered:
                    01/19/2021)
01/15/2021          Proceedings held before Magistrate Judge H. Brent Brennenstuhl: Initial
                    Appearance in Rule 5(c)(3) Proceedings as to Robert L. Bauer held on 1/15/2021
                    (Court Reporter − digitally recorded.) (CDF) (Entered: 01/21/2021)
01/21/2021   5   3 ORDER by Magistrate Judge H. Brent Brennenstuhl on 1/20/2021 as to Robert L.
                   Bauer. Defendant's initial appearance held after execution of an arrest warrant
                   issued by the District of Columbia, Case Number: 1:21mj−00059−ZMF.
                   Proceedings digitally recorded. Defendant advised the Court he will retain
                   counsel in this matter. Defendant WAIVES his right to Court−appointed counsel.
                   Defendant advised the Court he waives his right to an identity hearing. Defendant
                   released on a $25,000.00 unsecured Appearance Bond along with Order Setting
                   Conditions of Release pending all further proceedings in this matter. IT IS
                   ORDERED the Defendant shall appear before United States Magistrate Judge Zia
                   M. Faruqui at the United States District Court for the District of Columbia on
                   Thursday, January 21, 2021, at 1:00 pm, EST, via videoconference (Zoom). cc:
                   Counsel; Robert L. Bauer; USP; USDC, DC (CDF) (Entered: 01/21/2021)




                                                                                                       2
     Case 1:21-mj-00014-HBB Document 5 Filed 01/21/21 Page 1 of 2 PageID 19




               IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF KENTUCKY
                      BOWLING GREEN DIVISION
_______________________________________________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
                 PLAINTIFF          ) Criminal Action No. 1:21mj-00014-HBB
v.                                            )   H. BRENT BRENNENSTUHL,
                                    ) Magistrate Judge
ROBERT L. BAUER                     )
                                    )
                 DEFENDANT          )
                                    )
______________________________________________________________________

                                          ORDER

        On the 15TH day of January 2021, this action came before the undersigned, via
videoconference, upon Defendant’s initial appearance after execution of an arrest warrant
issued by the District of District of Columbia, Case Number: 1:21mj-00059-ZMF. There
appeared the Defendant, Robert L. Bauer, in custody, via video, from the Office of the
Federal Bureau of Investigations. Assistant United States Attorney Madison T. Sewell
was present, via video, for the United States of America. The Defendant consented to
have this hearing conducted via videoconference. The proceedings were digitally
recorded.
        The Defendant acknowledged receipt of the Complaint and acknowledged an
understanding of the charges contained therein. The Defendant was advised of his
Constitutional rights including his right to be represented by counsel. The Defendant
advised the Court he will retain counsel in this matter. The Defendant thereby WAIVES
his right to Court-appointed counsel.
        The Defendant was advised of his rights with respect to Rule 5 proceedings as
well as his right to request transfer of the proceedings to this District pursuant to Rule 20
of the Federal Rules of Criminal Procedure to plead guilty as to the charges. The
Defendant advised the Court he waives his right to an identity hearing.




                                                                                                3
   Case 1:21-mj-00014-HBB Document 5 Filed 01/21/21 Page 2 of 2 PageID 20




         As to the matter of detention, counsel for the United States advised the Court the
United States is not seeking detention in this action. The Court having heard statements
from the United States, having conferred with the United States Probation Officer and
being otherwise sufficiently advised;
         IT IS ORDERED the Defendant shall be released on a $25,000.00 unsecured
Appearance Bond along with Order Setting Conditions of Release pending all further
proceedings in this matter.
         IT IS ORDERED the Defendant shall appear before United States Magistrate
Judge Zia M. Faruqui at the United States District Court for the District of Columbia on
Thursday, January 21, 2021, at 1:00 pm, EST, via videoconference (Zoom).
         ENTERED this     January 20, 2021




Copies to:      AUSA Madison T. Sewell
                United States Probation
                US District Court, District of Columbia


  0|30




2|Page




                                                                                              4
Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 1 of 6 PageID 11




                                                                         5
Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 2 of 6 PageID 12




                                                                         6
Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 3 of 6 PageID 13




                                                                         7
Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 4 of 6 PageID 14




                                                                         8
Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 5 of 6 PageID 15




                                                                         9
Case 1:21-mj-00014-HBB Document 3 Filed 01/15/21 Page 6 of 6 PageID 16




                                                                         10
